Grace, J.
(specially concurring). I specially concur in the opinion of the court, as written by Mr. Justice Robinson, upon the ground that the debt upon which suit was brought was, by the original debtor (Edwards), secured by a mortgage on a certain 80-acre tract of land, which mortgage was given to secure the $1,600 note; the note and the recorded mortgage were delivered to the plaintiff as collateral security.
It was the duty of the plaintiff, upon receipt thereof, to preserve such collateral, and to use ordinary care and vigilance in doing so. He could not dispose of it, nor convert it to his own use, nor permit it to be dissipated or wasted by his negligence, without being accountable to Johnson.
This principle is fully discussed in the opinion of the court, and in the case of Scandinavian American Bank v. Westby, 41 N. D. 276, 172 N. W. 666, cited in the opinion of the court.